DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combinations comprising the specific elements including: “a first voltage divider circuit configured to output a gamma compensation voltage for a first color; a second voltage divider circuit configured to output a gamma compensation voltage for a second color; a third voltage divider circuit configured to output a gamma compensation voltage for a third color; a first digital-to-analog converter (DAC) connected to the first voltage divider circuit and configured to convert input data for the first color using the gamma compensation voltage for the first color to output a data voltage of a first channel; a second DAC connected to the second voltage divider circuit and configured to convert input data for the second color using the gamma compensation voltage for the second color to output a data voltage of a second channel; and a third DAC connected to the third voltage divider circuit and configured to convert input data for the third color using the gamma compensation voltage for the third color to output a data voltage of a third channel.” The closest prior art is as follows:
Chang et al. (US Pub. No. 2017/0046993) teaches a plurality of digital-to-analog converters (DACs) configured to convert pixel data of the first color into gamma compensation voltage of the first color.
Kim et al. (US Pub. No. 2009/0066681) teaches a voltage divider circuit configured to divide the gamma reference voltages for each color sequentially input from the voltage output part and output gamma compensation voltages for each color, the gamma compensation voltage being input from the voltage divide to the DAC.
However, the prior art fails to explicitly teach the quoted limitations above. In particular, the combination of the multiple voltage dividers and the multiple DACs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622